OFFICE OF THE AIT’ORNEY GENERAL   OF TEXAS
                          AUSTIN




tionorablsZoixiD. :ied, Corralssioner
bureau of Labor 6tatistlos
&ilstin,Texas
3rar Sir8




          Your latter of Uroh             weed to thin
oftioe, reada as r0llows:
         Wu3sr our Texw .9of
    Bill 352 - &5th L
    893), 60 amended
    turd (Aots 1939
    aa used in the
    g0neratd.n~rate
                                   a 1.0~e pereon would
                                   would be a rsaoel ln




                        6,~wmnot be wed, by hot oil
                        300 and 1400 0.agreeefahreri&elt.
                        50 ths water pansea,through 8
                        a heated by a&     in oentaat
    with tubas     aining hot fluids, gume or air.
         “questioxinow pending before this Depsrtnkent
                                                     ia
    whether or not s&oh ateam gmeratln~ plants bra sub-
    jaot to inspeotion and approval by thfs Departnmnt
    under the provisionsof our Texas Doiler L~w.~
gonorable     John D.   Bead, Cosunie8ioner - Page 2


          da noted in your letter, Artiale 522b, whiah OM-
talnllnumerouB Ieotionn, definer the tar& mboilara as rouor0:
          "'3oiler*as ueed heroin shall mean any verse1
     u8ed for generating etaam for power or heating pur-
     poPea.-
              Beetion 2, among other ttinge provideat
          qploateam boiler, unlaa8 otharwlse speoiri0aU.y
     emmgted in this Aot, ahall be jparated rithia  the
     State of Texas unlase suoh boiler k+p~~b~q ngirtored
     with the Bureau of Labor stabfrtius-andthora a&all
     hare bean iaaued a Osrtflioata OS Operation Sor rlroh
     boiler, as harelnaftarprovided for, . . . lm
              Seotlon   3 reada am followrr
                              wuuaption8   iron eot
          “Seotfon 3. The followliigbollesa am            exempt
     from the prorlaionm or thlllAct:
          *l(l) Boilers under Psderel oontrol end sta-
     tionary bollare at round houaea, pumping etationr
     an& (Iapotrof railway mnpmlar under tha auprrrl-
     aion or inapaotion of the SuperLntaMbmt of Retire
     Power or ruoh reilwag aompanies;
              "T(2) Boilers on whfoh the prssrore does not
     OX0806     ilfteen (15) pOUnda par rpuare Inch)
          "'(3) Automobile boilers and bollers          on road
     motor vahiolaai
              "'(4) Boilsrs used exaluaivsly for       a~rlcultural
     plWp0tlCM;
          "'(5)  Boil,erofor heeting in buildings ooouplsd
     @olaly for residence purposes with aoaommdationr
     not to exosed four (4) familiar{
      4       W*(6)     Bolls~a uaad for oatton gina.**
    sonorable John D. lieed,Cosml44fon4r - Page 3


              Those boilera daaoribsd_inthe foregoing seotion
    are   tImme rererrml to Ln S40tion
                                     2 a8 *otherwireapeoifioally
    exempted in thlr Aot.”  It ~111 be noted that none of theas
    uoeptiona are based on any partloular method or mean8 by
    whioh ateam la generated, but upon use, Federal Control,
    preaaure, and aupervislonor inapeatlon.
                 Seotlon 4 reads in part as followa~
                 33eotion   4~. The Commissionerehall oauaa to be
          inapaoted Internally and externallynot lea8 frequently
          than onoe saoh twelve (12) nontha eaoh stationaryateam
          boiler aubfact to the provioiom        OS this Aot.  Eati
          portable atum boiler rubJo&        to tha prorielona  of
          this Aat ahall be inapooted axternallg eaoh tim it
          Ia tired to a new looation,     provided   that an interam
          inapeotion ahall be made of each 9uoh boiler at leart
          onoo eeoh twelve (12) laonths. Xi auoh boilcm reformb
          to herein are found, u&Mmlnapsetlon,        to be in a aaia
          oondition     for operation, 4 Certliloateof Opratlcui
          shall be iaaued by the GOmaiaaionarfor its operation
          for   a period not   longor   than   one year    from   date of
          auoh iua~eetion. . . . .I
              Said aeotion  prOvidea the prooedum to ba tolDme
    whexe an inag@ot4d boiler  i4 Sound %O be in an uim&    or
    daageroue oon&itlm,*       and for withholdiq         of a Certlileate   of
    Operation    by   the G~mmi88lontir.
              It La apparent that the purpose of this Lagfalation
    is to psoteot life and property frownaxplo8io11aor ateas boilera.

               You are adrisrd  it is our opinion that tha al.888 of
    boiler6 deaoribed tn your~letter PI~O 8ubjeot t0 YOUF in$psction,
    unlaaa~ex~pted therefrm by one or sore of the apaoifioally
    naned exoeptfona  enumerated in Ssotion 3.
                                                     Yours very      truly




                                                              Dsticjw. Beath
                                                                   basiatal;t



I